Citation Nr: 0935865	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for seborrheic dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1948 to 
October 1951.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision that, 
in pertinent part, denied a disability rating in excess of 30 
percent for seborrheic dermatitis of the scalp.  The Veteran 
timely appealed.  In November 2008, the Board remanded the 
matter for additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's seborrheic dermatitis of the scalp and face 
affects less than 40 percent of exposed areas, and does not 
involve constant or near-constant systemic therapy; there are 
no objective findings of disfigurement, scarring, or 
functional impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for seborrheic dermatitis of the scalp and face are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7806 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2006 and January 2009 letters, the RO or 
VA's Appeals Management Center (AMC) notified the Veteran of 
elements of an increased rating claim and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the September 2006 letter, the RO specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Moreover, in the January 2009 letter, the AMC specifically 
notified the Veteran of the requirements of VCAA notice 
regarding an increased rating claim.  The Veteran was asked 
to provide statements as to job performance or other 
information regarding how his disability affects his ability 
to work.  The AMC notified the Veteran of applicable 
diagnostic codes and disability ratings for his service-
connected disability.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service connection has been established for seborrheic 
dermatitis of the scalp, effective October 1951.  The RO 
currently assigned a 30 percent disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
dermatitis or eczema.

Diagnostic Code 7806 provides a 30 percent rating where 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  

Alternatively, the service-connected seborrheic dermatitis of 
the scalp could be evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800, pertaining to disfigurement of the 
head, face, or neck.  The Board notes, however, that no more 
than one of these ratings may be assigned without violating 
the rule against the pyramiding of disabilities.  38 C.F.R. 
§ 4.14.  

For scars that are located on the head, face, or neck, a 30 
percent rating is assigned when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is 
assigned for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement; and, an 80 percent rating is provided when 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into 
consideration unretouched color photographs when evaluating 
under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 
7800, Notes 1-3 (2008).

More recent changes to the rating criteria for evaluation of 
scars are applicable only to claims received by VA on or 
after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 
2008)), and, hence, are inapplicable in this case.

Although the Veteran contends that his seborrheic dermatitis 
of the scalp is more severe than currently rated, the 
objective evidence does not support an increased disability 
rating.

The report of a March 2004 VA examination reflects a medical 
history of problems with scaling and pustules on the scalp 
since 1950.  The examiner noted that the symptoms were 
intermittent in nature because the Veteran used topical 
medications on a fairly consistent basis.  During the past 12 
months, the Veteran reported using an antibacterial shampoo 
three times a week; and a topical antibiotic, three-to-five 
days a week.  The Veteran also received an oral antibiotic, 
which he used sporadically for flare-ups, about four times in 
the past year.  On examination, there was only slight 
erythema of the posterior scalp, suggestive of a healing 
rash.  There were no papules or pustules on the scalp, and no 
scaling.  There were a few excoriated papules on the lower 
back.  The percent of total body surface area affected was 
about one percent.  The examiner found no ulceration, 
excoriation, or crusting, and no evidence of systemic or 
nervous manifestations; nor was the disability exceptional 
repugnant.

The report of a September 2004 VA examination reflects that 
seborrheic dermatitis is basically an inflammatory type of 
dandruff and currently involved only the Veteran's scalp.  
Total body surface area involved was less than five percent.  
Total scalp involvement was approximately 40 percent, 
characterized as mild seborrheic dermatitis.

In February 2005, the Veteran's wife indicated that the skin 
infection was on the Veteran's head, neck, and body; and that 
his itching under the skin made him nervous.

The report of a December 2006 VA examination reflects the 
daily use of topical medications.  The examiner noted that 
less than five percent of exposed areas (head, face, neck, 
hands), and less than five percent of total body area were 
affected.  Examination revealed mild reddish, patchy, and 
scaly lesions at the posterior neck hairline, and no adherent 
crusts; and mild redness and oily areas at frontal hairline, 
mustache, and bilateral sideburns without associated lesions.  
The examiner commented that there was no scarring and no 
disfigurement, and that photographs were not indicated.  Nor 
was functional impairment caused by the skin condition.

In March 2007, the Veteran stated that his skin rash was 
constant and moved from one location to another.  In 
September 2007, the Veteran contended that the skin rash 
affected more than five percent of his body.

The Veteran underwent a VA examination in June 2009.  He 
reported that he had constant skin symptoms-including itch, 
redness, and dryness.  He reported using topical medications 
and shampoo on a daily basis.  On examination, erythematous 
scaly patches on scalp were most noticeable on occipital 
region.  There was mild midfacial erythema.  The examiner 
found no papules, no scabs, no crusts, no erosions, and no 
scarring.  There was greater than five percent, but less than 
20 percent of exposed areas (head, face, neck, hands) 
affected; and less than five percent of the total body area 
affected.  Neither a skin biopsy nor scrapings, nor 
photographs were indicated.  The examiner found no 
disfigurement, and no functional impairment caused by the 
scalp condition.  The diagnosis was seborrheic dermatitis of 
scalp and face.

Despite the Veteran's contention that his seborrheic 
dermatitis of the scalp had worsened, the objective medical 
evidence, consisting of several VA examinations, does not 
show that treatment required constant or near-constant 
systemic therapy (corticosteroids or other immunosuppressive 
drugs) that would warrant an increased disability rating.  
Nor is there any objective evidence that more than 40 percent 
of the entire body, or more than 40 percent of exposed areas 
are affected.  At most, the September 2004 examiner had 
estimated that approximately 40 percent of the Veteran's 
scalp was affected.  Although the June 2009 examiner more 
recently diagnosed seborrheic dermatitis of both the scalp 
and face, the approximate total of exposed areas affected was 
found to be less than 20 percent.

There is neither evidence of any disfigurement of the head, 
face, or neck, nor of any scarring to warrant a disability 
rating in excess of 30 percent under 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

In this case, the Veteran's seborrheic dermatitis of the 
scalp and face affects less than 40 percent of exposed areas, 
and does not require constant or near constant systemic 
therapy (corticosteroids or other immunosuppressive drugs).  
His symptoms do not meet or approximate the criteria for a 
disability rating in excess of 30 percent under the 
applicable rating criteria for skin disabilities.  

There is no showing that the Veteran's service-connected 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of a 
disability rating in excess of 30 percent for service-
connected seborrheic dermatitis of the scalp and face.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).


ORDER

An increased disability rating for seborrheic dermatitis of 
the scalp and face is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


